DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11196970 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 1 and 12 of the current application are included in claims 1-20 of the U.S. Patent No. 11196970 with obvious wording variations.
As an example, claim 1 of the current application are compared with claim 1 of U.S. Patent No. 11196970 in the following table:
Claim 1 of the current application 
Claim 1 of U.S. Patent No. 11196970 
1. An eyewear device comprising:
a lens defining a waveguide;
a support structure adapted to be worn on the head of a user, the support structure configured to support the lens in a viewing area visible to the user when wearing the support structure;
an illumination device including a plurality of illumination sources, each illumination source including a first illuminator adapted to emit light at a first frequency, a second illuminator adapted to emit light at a second frequency, and a third illuminator adapted to emit light at a third frequency, wherein the first, second, and third frequencies are different;
projection optics configured to project light from the plurality of illumination sources into the waveguide for routing to the viewing area;
a Spatial light modulator coupled to the illumination device to control when each of the first, second, and third illuminators are on during an illumination frame;
an ambient light sensor to sense an ambient light level; and
a controller coupled to the ambient light sensor and the spatial light modulator, the Spatial light modulator adjusting when each of the first, second, and third illuminators are on during the illumination frame responsive to the controller based on the ambient light level.

1.    An eyewear device comprising: a lens defining a waveguide;
a support structure adapted to be worn on the head of a user, the support structure configured to support the lens in a viewing area visible to the user when wearing the support structure;
an illumination device including a plurality of illumination sources, each illumination source including a first illuminator adapted to emit light at a first frequency, a second illuminator adapted to emit light at a second frequency, and a third illuminator adapted to emit light at a third frequency, wherein the first, second, and third frequencies are different;
projection optics configured to project light from the plurality of illumination sources into the waveguide for routing to the viewing area; and
a spatial light modulator coupled to the illumination device to control when each of the first, second, and third illuminators are on during an illumination frame, the spatial light modulator adapted to turn on the first illuminator while the second and third illuminators are off during a first time period of the illumination frame, turn on the second illuminator while the first and third illuminators are off during a second time period of the illumination frame, turn on the third illuminator while the first and second illuminators are off during a third time period of the illumination frame, and turn on the first, second and third illuminators during a fourth time period of the illumination frame, wherein the first, second, third, and fourth time periods do not overlap.



As disclosed above, for example, claim 1 of the current application are broader version of claims 1 U.S. Patent No. 11196970 with obvious wording variations.
As an example, claim 12 of the current application are compared with claim 1 of U.S. Patent No. 11196970 in the following table:
Claim 12 of the current application 
Claim 1 of U.S. Patent No. 11196970 
12. An illumination method comprising: 
sensing an ambient light level;

 determining time periods for illuminating illuminators of illumination sources within an illumination frame, each illumination source includes a first illuminator adapted to emit light at a first frequency, a second illuminator adapted to emit light at a second frequency, and a third illuminator adapted to emit light at a third frequency, wherein the first, second, and third frequencies are different, wherein at least one of the time periods is adjusted responsive to the ambient light level; and 

selectively illuminating the first, second, and third illuminators within the illumination frame for the determined time periods.
12.    An illumination method comprising:
determining time periods for illuminating illuminators of illumination sources within an illumination frame, each illumination source includes a first illuminator adapted to emit light at a first frequency, a second illuminator adapted to emit light at a second frequency, and a third illuminator adapted to emit light at a third frequency, wherein the first, second, and third frequencies are different;
selectively illuminating the first, second, and third illuminators within the illumination frame for the determined time periods, such that the first illuminator is turned on while the second and third illuminators are off during a first time period of the illumination frame, the second illuminator is turned on while the first and third illuminators are off during a second time period of the illumination frame, the third illuminator is turned on while the first and second illuminators are off during a third time period of the illumination frame, and the first, second and third illuminator are turned on during a fourth time period of
the illumination frame, wherein the first, second, third, and fourth time periods do not overlap.



As disclosed above, for example, claim 12 of the current application are broader version of claims 12 U.S. Patent No. 11196970 with obvious wording variations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422